u DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-14 are being treated on the merits.
Specification
The disclosure is objected to because para. 0048 contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 1 and 14 are objected to as each of the claims forth a plurality of elements or steps; however, the plurality of elements or steps are not separated by a line indentation.  37 CFR 1.75(i) and MPEP 608.01(m) require each element or step of the claim should be separated by a line indentation.  Appropriate correction is required.
Claim 1-10 are objected to because of the following informalities:
In claim 1, lines 8-9, "the presence" appears to read "a presence", "the device" appears to read "the personal protection device" and "the access rights" appears to read "access rights";
The preambles of claims 2-9 should read "The personal protection device" for consistency with the independent claim 1 when referring back;
In claim 3, line 3, "each end region" appears to read "each of the opposed end regions" to refer back to the previously defined end regions;
In claim 3, in lines 3-4 "a corresponding group" appears to read "a group";
In claim 4, in line 1, "each first engagement structure" appears to read "each of the pair of first engagement structures" to refer back to the previously defined first engagement structures;
In claim 4, line 3-4, "each second engagement structure" appears to read "each of the plurality of second engagement structures" to refer back to the previously defined second engagement structures;
In claim 6, line 2, "compared" appears to read "compared to";
 In claim 9, line 1, "the headband structure and frame structure" appears to read "the headband structure and the frame structure";
In claim 10, line 2, "respective at least one polymers" appears to read "at least one respective polymer".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-4, 8-9, 11-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites the limitation "each end region including a corresponding group", which renders the claim indefinite.  It is unclear what structure(s) the group corresponds to.  For examination purposes, the limitation has been construed to be "each end region including a group".
	Claim 3 recites the limitation "each to engage a corresponding first engagement structure", which renders the claim indefinite.  First, it is unclear whether the term "each" refers to "each of the plurality of second engagement structures" or any other structure.  Second, it is unclear whether "a corresponding first engagement structure" refers to one of the pair of first engagement structures that is previously defined in the claim or another first engagement structure.  For examination purposes, the limitation has been construed to be "each of the plurality of second engagement structures is configured to engage one of the pair of first engagement structures".
Claims 8, 9 and 13 each contains the trademark/trade name "Pantone®".  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a color scheme and, accordingly, the identification/description is indefinite.
Claims 10-11 each recite the limitation "headband", which renders the claims indefinite.  The claims each refer the "headband" as defined in claim 1.  However, claim 1 has defined a "headband structure" instead of a "headband".  It is noted that a headband structure is not necessarily a headband.  Further, it is unclear what structural and/or material features the "headband" includes.  Therefore, the metes and bounds of the claims are unclear and cannot be ascertained.  For examination purposes, the limitation in claims 10-11 have been construed to be a headband meets the requirement of claim 1.
Claim 11 recites "A kit of parts comprising the headband", which renders the claim indefinite.  A kit should comprise at least two items; however, claim 11 recites the kit comprising only one item.  Therefore, it is unclear what other element(s) should be included in the kit in addition to the headband as defined in claim 1.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  Clarification is required.
Claim 12 recites "A kit as defined in claim 10 further comprising one or more of the frame structure and the personal protection structure as defined in claim 1", which renders the claim indefinite.  Claim 10 does not define any kit; as such, it is unclear what element(s) the "kit" includes.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the examiner has interpreted that claim 12 recites a kit comprising a headband, and one or more of the frame structure and the personal protection structure as defined in claim 1. 
Claim 13 recites the limitation "A collection of personal devices, each as defined in claim 1", "a first group of devices" and "a second group of devices", which renders the claim indefinite.  Claim 1 has set forth a personal protection device, a frame structure, a personal protection structure, and a headband structure, all of which can be considered as a personal device or a device.  It is unclear which devices should be considered as "personal devices" or "devices" as recited in claim 13.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained. For examination purposes, "personal devices" and "devices" have been construed to be any structures as set forth in claim 1.
Claim 13 recites the limitation "a first Pantone® color" in two instances, which renders the claim indefinite.  It is unclear Applicant refers to the same color or different colors.  For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with "said" or "the" when referring back.  For examination purposes, the examiner has interpreted that the two instances of "a first Pantone® color" refer to the same color.
Claim 4 is rejected for depending from rejected claim 3. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 5 recites the limitation "a central region which is thickened in at least one dimension to stiffen an interface formed between the central region and a rear location of a user's head", which appears to be claiming a part of the human body that is not directed to statutory subject matter (i.e. human per se). See MPEP 2106, Section I.  It is respectfully suggested that this rejection may be overcome by including a phrase such as "when in use", or "when being worn".
Claims 6-7 are rejected for depending from rejected claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martino (US 2021/0386137 A1).
Regarding claim 14, Martino discloses a personal protection device (a face shield system 10; fig. 1; para. 0028; claim 1) comprising 
a personal protection structure (visor 400; fig. 1; para. 0029) configured to be worn by a user (fig. 2), and 
a headband structure (resilient elastomeric strap 300; fig. 1; para. 0029) configured to be adjustably mounted on the personal protection structure (by selectively engaging holes 302 with hook members 100, 200 of frame 500, and releasable visor securing mechanism 350; figs. 1, 6; paras. 0030, 0033-0034, 0039), at least a portion of the headband structure being formed of a stretchable polymeric material (natural rubber which is a stretchable polymeric material; para. 0045), 
wherein the polymeric material is formulated with a color (a natural rubber material has a color).
With respect to the limitations wherein the color falls into a designated color code group to correspond to a designated access level for a designated restricted area of a healthcare facility, and wherein the presence of the device on a health care worker in the facility is a visual indicator of the access rights attributed to the worker in at least one designated region in the facility, the limitations are deemed a recitation of intended use of the personal protection device, and the intended use does not limit any in-built feature of the personal protection device.  A natural rubber color can fall into a designated color code group as claimed.  Therefore, the personal protection device of Martino meets the claimed requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Martino (US 2021/0386137 A1) in view of a commercially available product "Bio-Mask Face Shield With 10 Shields" by Vistar Technologies (hereinafter "Vistar").
Regarding claim 1, Martino discloses a personal protection device (a face shield system 10; fig. 1; para. 0028; claim 1) comprising 
a frame structure (frame 500; fig. 1; para. 0029), 
a personal protection structure (visor 400; fig. 1; para. 0029) configured to be supported by the frame structure (fig. 1; para. 0031), and 
a headband structure (resilient elastomeric strap 300; fig. 1; para. 0029) configured to be adjustably mounted on the frame structure (by selectively engaging holes 302 with hook members 100, 200 positioned on frame 500; figs. 1, 6; paras. 0030, 0033-0034), 
at least a portion of the frame structure (frame 500; figs. 1, 6) being formed of a first molded material (injection-molded; paras. 0014, 0052), and the headband structure (strap 300) being formed of a second molded stretchable polymeric material (elastomeric rubber; paras. 0014, 0045).
Martino does not explicitly disclose wherein the first molded material is a polymeric material.  However, Martino does disclose that the face shield system, including the frame are configured to fit users of varying head sizes and shapes for different end users, such as adults and children (paras. 0009, 0040, 0044).  One of ordinary skill in the art would recognize that the frame must be made of a flexible material, which is generally a polymeric material in common practice.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the frame to be a polymeric material, in order to provide a flexible, highly durable, and light-weighted material for the frame. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Martino does not explicitly disclose wherein the first and second polymeric materials are each formulated with a color to fall into a designated color code group to correspond to a designated access level for a designated restricted area of a healthcare facility, wherein the presence of the device on a health care worker in the facility is a visual indicator of the access rights attributed to the worker in at least one designated region in the facility.  However, Vistar, in an analogous art, teaches a face shield system (see pictures; page 1) comprising a frame structure (a reusable frame; see pictures; page 2, product description) and a headband structure (a custom adjustable headband; see pictures; page 1), wherein the frame structure and the headband structure having a coded color (pink, light blue, black or silver).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the first and second polymeric materials as disclosed by Martino, with wherein the first and second polymeric materials are each formulated with a color to fall into a designated color code group as taught by Vistar, in order to provide the personal protection device with desired aesthetic appearance and/or for personal identification.  Further, with respect to the limitations wherein the color(s) correspond to a designated access level for a designated restricted area of a healthcare facility, and wherein the presence of the device on a health care worker in the facility is a visual indicator of the access rights attributed to the worker in at least one designated region in the facility, the limitations are deemed a recitation of intended use of the personal protection device, and the intended use does not limit any in-built feature of the personal protection device.  By combination of Martino and Vistar, the modified personal protection device meets the claimed requirements.
	Regarding claim 2, Martino and Vistar, in combination, disclose the device as defined in claim 1, and Martino further discloses wherein the personal protection structure includes a face shield structure (visor 400; fig. 2; para. 0029).
	Regarding claim 3, Martino and Vistar, in combination, disclose the device as defined in claim 1, and Martino further discloses wherein the frame structure (frame 500; figs. 5-6; paras. 0030, 0033-0034) includes a pair of first engagement structures (hook members 100, 200; figs. 1, 6, 9; paras. 0030, 0033-0034, 0051) to engage the headband structure (strap 300; figs. 1, 6, 9; paras. 0030, 0033-0034), and 
wherein the headband structure (strap 300; figs. 1, 6) has opposed end regions (see figs. 1, 6), with each end region including a corresponding group of a plurality of second engagement structures (holes 302; figs. 1, 6; paras. 0032, 0034), each to engage a corresponding first engagement structure (figs. 1, 5-6; paras. 0032, 0034), thereby to provide a plurality of alternative settings for a user of the device (figs. 1, 5-6; paras. 0009, 0044).
Regarding claim 4, Martino and Vistar, in combination, disclose the device as defined in claim 3, and Martino further discloses wherein each first engagement structure (hook members 100, 200; figs. 1, 6, 9) comprises a post structure extending outwardly from the frame structure (perpendicular supports 150, 250; figs. 6, 9; para. 0052), with at least one tab structure (lateral members 160, 260; figs. 6, 9; para. 0052) laterally extending from the post structure (see figs. 6, 9; para. 0052), and 
wherein each second engagement structure (holes 302; figs. 1, 6) comprises an elongate passage through a thickness of the headband structure (figs. 1, 6), and which is dimensioned to resiliently extend over the at least one tab structure to engage the post structure (figs. 1, 6, 9; paras. 0030, 0033-0034, 0052).
Regarding claim 8, the claim recites wherein at least the headband structure is molded with at least one polymer formulated according to a designated Pantone® color to comply with a designated color code for a designated facility; therefore, claim 8 is deemed a product-by-process claim.  The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113.  In this case, as addressed for claim 1, the modified headband structure comprising a molded polymeric material formulated with a designated color, which meets the claimed requirement of claim 8.  In addition, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a color for a molded structure according to a certain color scheme based on a specific intended use, as being within the level of ordinary skill in the art. 
Regarding claim 9, the claim recites wherein the headband structure and the frame structure are molded with respective at least one polymers formulated according to a designated Pantone® color to comply with a designated color code for a designated facility; therefore, claim 9 is deemed a product-by-process claim.  The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113.  In this case, as addressed for claim 1, the modified device comprising a headband structure and a frame structure each comprising a molded polymeric material formulated with a designated color, which meets the claimed requirement of claim 9.  In addition, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a color for a molded structure according to a certain color scheme based on a specific intended use, as being within the level of ordinary skill in the art.
Regarding claim 10, Martino and Vistar, in combination, disclose the headband as defined in claim 1 (see discussions for claim 1). 
Regarding claim 11, Martino and Vistar, in combination, disclose a kit of parts comprising the headband as defined in claim 1 (the face shield system 10 comprising a kit of parts, including the headband; see discussions for claim 1).
Regarding claim 12, Martino and Vistar, in combination, disclose the kit as defined in claim 11, and further discloses the kit further comprising one or more of the frame structure and the personal protection structure (see discussions for claim 1).
Regarding claim 13, Martino and Vistar, in combination, disclose the device as defined in claim 1, and Martino further discloses wherein the frame structure and the headband structure each with a first color are removably attached to each other (by selectively engaging holes 302 with hook members 100, 200 as addressed for claim 1; figs. 1, 6; paras. 0030, 0033-0034), wherein the frame is removably attached to the personal protection structure (by releasable visor securing mechanism 350; fig. 6; para. 0039), and visors of different shapes and sizes could be used with the same frame (para. 0013).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have formed a collection of the above parts as disclosed by Martino, with multiple groups each comprising a frame structure, a headband structure and a visor, in order to provide a collection of the parts which can be easily assembled into a full-functional face shield system by a user, so that the collection can be provided to companies, hospitals, organizations or individual end users.  With respect to the limitations wherein the first and second polymeric materials are each formulated according to a first Pantone® color representing a color code to be visibly worn by certain workers, the limitations are deemed a recitation of intended use of the collection, and the intended use does not limit any structural feature of the personal devices.  Therefore, the collection of Martino meets the claimed requirements.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Martino and Vistar and further in view of Whitehead (US D899,700 S).
Regarding claim 5, Martino and Vistar, in combination, disclose the device as defined in claim 1, and Martino further discloses wherein the headband structure has opposed end regions and a central region (see annotated fig. 6). 
Martino does not disclose wherein the central region is thickened in at least one dimension to stiffen an interface formed between the central region and a rear location of a user's head when in use.  However, Whitehead teaches a face shield system (description; see figs. 1, 3) comprising a headband structure (see fig. 1 and annotated fig. 3), wherein the headband structure has opposed end regions (see fig. 1 and annotated fig. 3) and a central region (see fig. 1 and annotated fig. 3), wherein the central region is thickened in at least one dimension (a vertical dimension when in use; see fig. 1 and annotated fig. 3) to stiffen an interface formed between the central region and a rear location of a user's head when in use (see fig. 1 and annotated fig. 3).  Martino and Whitehead are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the shape of the headband structures as disclosed by Martino, with wherein the central region is thickened in at least one dimension to stiffen an interface formed between the central region and a rear location of a user's head when in use as taught by Whitehead, in order to provide a headband structure with an enlarged rear part for comfort when in use.
Regarding claim 6, Martino, Vistar and Whitehead, in combination, disclose the device as defined in claim 5, and Martino further discloses wherein the central region has a reduced first dimension when compared to the opposed end regions.  Martino does not disclose wherein the central region has a reduced first dimension when compared to the opposed end regions (a substantial horizontal dimension when in use; see annotated fig. 6).  In addition, as addressed for claim 5, by combination of Martino and Whitehead, the central region has an enlarged second dimension (a vertical dimension when in use) when compared to the opposed end regions.  
Regarding claim 7, Martino, Vistar and Whitehead, in combination, disclose the device as defined in claim 6.  Martino does not disclose wherein the device further comprising a pair of opposed transition regions between the central region and a corresponding one of the opposed end regions.  However, Whitehead teaches a pair of opposed transition regions (see annotated fig. 3) between the central region and a corresponding one of the opposed end regions (see annotated fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the shape of the headband structures as disclosed by Martino, with wherein the device further comprising a pair of opposed transition regions between the central region and a corresponding one of the opposed end regions as taught by Whitehead, in order to provide the headband structure with smoothed upper and lower edges for aesthetics and avoid sharp corners that may cause discomfort when the user handles the headband.  Further, the instant disclosure does not set forth any criticality of the opposed transition regions.  Therefore, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the headband structure provide rounded corners between an enlarged central portion and two opposed end portions thereby forming two opposed transition areas.  Since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  See MPEP 2144.04, VI, B.

    PNG
    media_image1.png
    892
    1344
    media_image1.png
    Greyscale

Annotated Fig. 6 from US 2021/0386137 A1

    PNG
    media_image2.png
    677
    814
    media_image2.png
    Greyscale

Annotated Fig. 3 from US D899,700 S

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Karapetyan (US 6,996,846 B1) teaches a face shield system comprising a frame and a headband, and all components of the face shield system can have any reasonable color.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732